Citation Nr: 0510059	
Decision Date: 04/07/05    Archive Date: 04/22/05

DOCKET NO.  99-23 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for gastritis residuals, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from November 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In his substantive appeal, the veteran requested a Travel 
Board Hearing.  In a letter dated in December 2004, the RO 
informed the veteran that his hearing was scheduled for 
January 4, 2005.  In a letter received in January 2005, the 
veteran withdrew his request for a hearing and requested that 
his case be forwarded to the Board for appellate review.  
Therefore, the case is being processed as if a hearing was 
not requested.

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The veteran's gastritis residuals manifest with gastric 
mucosa with chronic inflammation.  The evidence of record 
does not show one episode of hemorrhaging to be connected to 
the veteran's service-connected gastritis residuals.

2.  Chronic gastritis with severe hemorrhages, or large 
ulcerated or eroded areas, has not been more nearly 
approximated.


CONCLUSION OF LAW

The requirements for a rating in excess of 30 percent for 
gastritis residuals have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic 
Code (DC) 7307 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), became 
effective after the veteran filed his claim in 1997.  The 
VCAA redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the veteran's 
claim.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, even if the adjudication occurred prior to the 
VCAA.  Pelegrini, 118 Vet. App. at 119-120.  In this case, 
the initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  Nonetheless, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in this case was not prejudicial to the veteran 
for the reasons specified below. 

First, the RO did not commit error in the initial 
adjudication, as the VCAA notice requirement did not exist at 
that time.  Id.  Second, upon receipt of the veteran's claim 
for increase, the RO contacted the private providers 
identified by the veteran and obtained his treatment records 
and kept the veteran apprised of their responses.  Third, the 
veteran's case remain under development throughout the appeal 
period, as reflected by the periodic examinations to 
determine the severity of his disability.  Fourth, the RO 
provided the veteran a VCAA notice letter during the appeal 
period.

In a letter dated in August 2001 (letter), the RO informed 
the veteran of the VCAA and VA's obligations under the act, 
to include the evidence needed to support his claim.  As to 
who would obtain what part of the evidence needed, the letter 
informed the veteran of all of the evidence obtained by the 
RO to that date, that the RO was scheduling him for an 
examination, and that the RO would obtain any private 
treatment records he identified as related to this claim and 
not already of record, provided he completed, signed, and 
returned, the enclosed VA Forms 21-4142 to authorize VA to 
obtain them on his behalf.  The letter also informed the 
veteran to tell it about evidence he desired obtained, and 
that he should send related evidence within 60 days, which 
the Board construes as reasonably informing him to submit any 
evidence in his possession.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2004); VAOPGCPREC 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board also finds that any procedural deficiency 
as concerns the timing of the VCAA notice is harmless and has 
not prejudiced the veteran in the pursuit of his claim.

As noted, the veteran's case has been under continued 
development.  Further, he responded to the letter by 
returning the completed VA Forms 21-4142 to ensure that his 
claims file was kept current, and he responded to the 
September 2002 supplemental statement of the case (SSOC) with 
additional evidence in the form of a report by one of his 
private providers.  Thus, the Board has clear evidence as to 
how the veteran would respond to a proper notice, albeit 
after the initial adjudication.  See Valiao v. Principi, 17 
Vet. App. 229, 231-32 (2003); Huston v. Principi, 17 Vet. 
App. 195, 203 (2003) ("it is not for the Secretary or this 
Court to predict what evidentiary development may or may not 
result from such notice").  Specifically, he responded in an 
informed manner with additional relevant evidence.

Accordingly, in light of the assistance accorded the veteran 
upon initial receipt of his claim, the VCAA provided him, and 
the fact that the veteran has demonstrated by his actions, 
including those after receipt of VCAA notice, that he was 
fully informed as to how to support his claim, and that there 
is no missing evidence to be obtained, the Board finds that 
the timing of the VCAA notice did not prejudiced him in the 
pursuit of his claim.  Pelegrini, 18 Vet. App. at 121-22; see 
also Conway v. Principi, 353 F.3d 1369, 1373-74 (Fed. Cir. 
2004).

As concerns the duty to assist, the RO obtained the private 
treatment records identified by the veteran and his VA 
treatment records, and arranged for appropriate examinations.  
Neither the veteran nor his representative asserts that there 
is additional evidence to be obtained or that there was a 
request for assistance that was not acted on.  All records 
obtained or generated have been associated with the claim 
file.  Thus, the Board finds that the RO has complied with 
the duty to assist the veteran with the development of his 
claim.  38 C.F.R. § 3.159(c).

Overview

A June 1947 rating decision granted service connection for 
gastroenteritis with a non-compensable evaluation.  A January 
1993 rating decision granted a compensable evaluation of 10 
percent, effective in April 9, 1992, and an October 1993 
rating decision increased the veteran's evaluation from 10 
percent to 30 percent, effective April 9, 1992.  His current 
application for an increase was received in July 1997.  The 
March 1998 rating decision continued the 30 percent 
evaluation.

Factual background

In his application for an increase, the veteran related that 
he experienced frequent cramps, gas, and belly aches.  He 
related that his flare-ups are so frequent that he must 
exercise extreme caution when eating.  Continuous medication 
over the years has provided only minimal relief.

The October 1997 VA examination report reflects that the 
veteran reported that his symptoms had been continuous since 
his active service.  The examiner observed that the veteran 
had undergone all of the standard workups, to include upper 
and lower GI x-rays and endoscopy.  His wife informed the 
examiner that an evaluation for H. pylori infection was 
negative.  Physical examination was unremarkable.  The 
examiner noted that, in days past, the veteran would have 
been diagnosed with a nervous stomach, but the current day 
diagnosis was non-ulcer dyspepsia.

The May 1999 VA examination report reflects that the 
veteran's last endoscopy was five years prior to the 
examination.  He denied any history of nausea, vomiting, or 
weight loss.  The examiner noted that the veteran had gained 
weight while on Rezulen.  Abdominal examination revealed a 
soft, tender abdomen and active bowel sounds.  No 
hepatosplenomegaly was identified, and no masses were 
present.  The examiner rendered a diagnosis of gastritis by 
history, and observed that the veteran had trouble, including 
pain in his stomach and a feeling of bloating.

A private March 2000 endoscopy examination report, received 
by the RO in April 2000, reflects that the examination showed 
the third and fourth portion of the duodenum to be within 
normal limits.  In the second portion there appeared to be 
some atrophy, decreased height of the Kerckring's folds and 
decreased number.  The major papilla was prominent, and the 
duodenal bulb itself was within normal limits.  Some patchy 
flecks of erythema were noted in the stomach.  Retroflexion 
revealed a normal gastric cardiac.  The pre-biopsy impression 
was gastroduodenitis, rule out H. pylori, rule out latent 
celiac disease due to the gapped prothrombin time.  The 
biopsy report reflects a diagnosis of multiple fragments of 
small intestinal mucosa with preserved villous architecture, 
mild chronic inflammation, and mucosa edema.  The tests were 
negative for intestinal metaplasia or dysplasia and negative 
for H. pylori.

The September 2001 VA examination report reflects that the 
examiner observed that the veteran's complaints were quite 
nonspecific, as he described them as mostly bloating and a 
sense of fullness to the throat.  The examiner noted that the 
veteran was 80 years of age, and that he had manifested his 
subjective symptoms for some 56 years, and that the symptoms 
were of nuisance value, but little else.  The examiner noted 
the March 2000 endoscopy and biopsy reports and observed that 
the reports revealed no information which would help explain 
the veteran's symptoms.  The examiner rendered a diagnosis of 
non-ulcerative dyspepsia of the dysmotility variety.
In a report received in August 2002, the veteran's private 
care provider related that, after issuance of the June 2002 
SSOC, the veteran was hospitalized for generalized weakness 
and dehydration.  The veteran manifested greatly elevated 
sugars and an approximate 3 gram decrease in hemoglobin that 
was at least partially related to iron deficiency and 
endocarditis.  The veteran's anemia was profound enough to 
require blood transfusions.  An endoscopy could not be 
performed due to the veteran's endocarditis, which precluded 
the provider from being able to firmly establish the 
stomach/small intestines as the site of the blood loss.  The 
report reflects that there had not been any further 
hemorrhaging since beginning treatment with Proton Pump 
Inhibiters for the veteran's peptic ulcer 
disease/gastroesophageal reflux disease.

Applicable law and regulations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  The 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
Consideration may not be given to factors wholly outside the 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).
 
Analysis

Applicable rating criteria provide that chronic gastritis, 
with multiple small eroded or ulcerated areas, and symptoms, 
warrant an evaluation of 30 percent.  Chronic gastritis with 
severe hemorrhages, or large ulcerated or eroded areas 
warrant an evaluation of 60 percent.  38 C.F.R. § 4.114, DC 
7307.

The Board finds that the veteran's gastritis residuals more 
nearly approximate a 30 percent evaluation.  38 C.F.R. 
§§ 4.3, 4.7.  The evidence of record shows his gastritis to 
reflect practically every element of the 30 percent criteria, 
and that the veteran is fairly and reasonably compensated for 
his disability.  Id.  The evidence of record shows that the 
higher, 60 percent, evaluation is not warranted.  First, as 
shown by the March 2000 endoscopy report, the veteran's 
residuals do not include large ulcerated or eroded areas.  
Second, while the veteran's private provider reported that 
the veteran manifested an episode of anemia, he was uncertain 
as to whether the veteran's service-connected gastritis 
residuals was the source.  Were the Board to infer that the 
veteran's hemorrhaging was in fact related to his gastritis, 
however, the evidence shows it still to have been a single 
episode.  The rating criteria envision recurrent 
hemorrhaging, which is not the case in the veteran's 
disability picture.  Therefore, the Board finds that the 
veteran's gastritis residuals do not more nearly approximate 
a 60 percent evaluation.  Id.


ORDER

Entitlement to an increased rating for gastritis residuals is 
denied.


	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


